OFFICE     OF THE     ATTORNEY     GENERAL         OF TEXAS
                                         AUSTIN
GROVER SELLERS
ATrol?NEI CIENERAL




       :ionorabls       Alton   C.   Arndd
       County Attorney
       3razoria       County
       AAgletoli,       ?Oxa6
       Dear Sir:                        OpiZiOA   50.    0-6~+41




                                                  3033    pears    ago,   eetab-
                                Couty Library, whia3 haa dtivrlo;cd
                               atiltrr large unit nith brafizk units at
                             nt points     throughout the county.        One
                             e branch libraries      is located in Allin,
                     Taxaa, an ltcoraorsted       town in 3razorla     County.
                     Considerable     interest   has buen s?mwn by the
                     people of Alvirr so tiiat tkio branch of the
                     library   loaeted thare 288 becme one or tt;e
                     aoat tipoortaut in tkrr library      or~anizatiotl,
                     Up to tills tics a Itake-shift      building,   w;llcb
                     is entirely     inadeqpustr to house ttils unit,
                     ha8 been used for library       >urpooes   at Alv~tn.
                                                                                  174


 hon. Alton     C. Arnold,      pa&a 2

                “Do the parieral power8 granted ths Comprtfd-
            aloners’ court by tha statutes    go so rer 50 to
            allow thu Court to appropriate    l~oney Srogl the
            county Funds Sor the con$truotion     or a branoh
            library   buildihg when auc~ building   is nacded
            in oohneotion nith t:ie library   service in an
            inoorporatad    town other than the County seat?
            Ths proDosed building iv111 aoat in the migh-
            borhood of two or three    thouaand dollam.
                   *IS the Court has the authority  to oonstruct
              auoh a build&     frora County Funds, Is there  a
              linit   in tha asxxmt OS mor.oy that pay be expended
              upon suah e building?
                 “1 would alao llka to kow whati;sr or not the
              appropriations say be .;.lads Srou tLa Ad faloraia
             lhuul   or froi4   aoas   other    aounty     fxA.*

             Artlcls  1677, Vernon’s           kmotattid      slvil   statutes,
provides   as rouowi:
                  “The comiise1oners       court of any coun.tp nay
              establish,     -ainteln,    and operate within their
              reapectiva     counties,    county Sree libraries    io
              the iSan&ar and :iith t& Suhatio:;s preaorlbud
              in t!lia sitlts.      The 5aid court skull   13130 iiavo
              the posrer xx! autLor:ty to eatdblish         in co-o&-
              eration    with anotker coluhty or oo~unttea a joint
              free county library       ;‘or tL:e bcn*Sit 0S the
              co-oparutlve      oouhtiea.”
              Art,   1678 0r aold statute8         ia a5 roii03v5:
                   “The ooamiasiocara*      court 0r any county i3ag
              eatabliah     county Sree libmriea      for Wet part
              of such county Lying ou-tsi;lo of the iccorgorated
              oitiea    arid towna already ~intalnln~        free publio
              llbrariaa     and for auoh additional      parta oS auoh
              oountlea as may elect       to beoom a part oS or to
              partioipata     in auoh oounty free library        ayata:x.
              Gn their own ih1tiative,         or ahan petitioned     to
              do mo by a zaa,Jority OS .tke voters OS that part
              or the oouhty to be airected,         Said oourt ahall
              proceed to eatabliah      acd provide for tfio -in-
               tanahca of mob. library       aaoordlc& to tiw furt!:sr
              provielora     of this title.      The oouiltg library
              am11 bo located at the county seat in the court
              houaa , unless ;lore suitable       quarters are avall-
              able .*
                                             .
P

                                                                                             !.:
                                                                                             ‘..    175

    Lion. hlton         0.    Arnold,      wee   3


                 bst.        1685    or raid   8t8tutee        I8 a8 r4im8t

                     *The librarian     ehall endeavor to give an equ81
                 and oornglete service to all parte of the oounty
                 thrOu&h brenoh libraries        and dspO8it etatlOn8 in
                 eohoola and other looatiohe        rheru suitable    quartare
                 may be obtained,     thus distributing      printed matter,
                 booka, end o th o l   rduaetlonel !antter a8 quiakly ae
                 oirowaetencee    will permit.      The oouhty librarian
                 ehell have the power to aaka ruler and re~uletlone
                 for th8 county free library,        to eetablieh    brenohee
                 end etatione    throughout the oounty, to dotermine
                 the numbor end kind oi lmployeee Of euch library,
                 end, with the approval of the aom.ieeionere~           oourt,
                 to appoint an4 dltiee         eueh enployaee.     The oounty
                 librarian   ahell,   eubjeot to the generel rules
                 adopted by the oomnIeeioners*         oourt, build up and
                 mmage accordiag      to accepted r%lee of library       &m-
                 a+yiment, a library     ror the psoplo 0r tb9 county
                 ahd aball determine whet book8 and other library
                 equiymcot ehall be purchased.*
                 Art.        1687 or said      atatutee        Is in pert a8 follows:
                    *The oounty library  shall be under the &eneral
                 aupervielon  or the oomraieelonare court.”
                 Art.        5, Sea, 16, of      the Constitution          of Texae,      povldse
     in   part    88     follows;

                     a. . .Thd county cozxuieeioners   eo cho#en,  ivita
                 the county judge, aa preaidiug    offiocr,   cm11 ooii-
                 pose the oounty oomieeionere~     oourt,   which shall
                 cxoroiee  such powers end Juriediotion      over all
                 county bueineee    a8 Ie oonferred by thie Coueti-
                 tutlon and tile i awe or the state, or ee raay here-
                 after ba preeor1bed.v
              The above quoted provieion of tiio Conetltutior    of Taxes
     hee btren oonetrued to mean that the oomieeIonere~       oourt Is a
     aourt of liaited    Juriadiotion  and her no authority except xioh
     aa is sxpraeely    or Implledly given under the Constitution    and
     the etetutee.     Bland~ v. Orr, 39 Y. #. 55%; 2;~ Parte Theme,
     2 3. ft. [zd) 2701 Madison county v. Uallaoe,     15 3. w, (24) 535.
                 Thle        rule    Is also  stated      in    11 Tex.   Jur.,   Seaa,    37 an&
     38, pp 564-566,                88 r0il0waa
ffoa. Altos     C. Arnold,           page A

             4Co5iuI5eIohere* courts 655 oourtr 0r linitd
        JurIedlatIon,   in thst their authority   extends
        only to matters pertaining     to the general ~eliare
        or their Mspeotive     oouhtiee and that their flw4re
        tare only thoed expressly    or ispli4dlJ confsmd
        upon the5 by lsw, - that Is, by the oonetitutioa
        and rtetutee   or the stats.

                *The jurIsdIotIon              of oonkvIeeIonere~    aourte Is
        limitetl     to etriotly           *county bueineee,~       and the
        legfelaturo    he8 no authority     to lnlerg4 their
        power* or juriediotIon.         4   attempt to oonrer
        upon the couPt     Juriadlotlon    0r a setter rhloh I8
        not *oowty buaIccea* 18 void.           aouever, the oounty
        oommIeaIonare~ oourt Is th4 aotlve goreming body
        0r  the oou&ty, with a JurIedIotIon        the t touohre
        In some respect sheet        evd-y feature of the oounty*e
        bu8in488,    and t:.e court bee full and cenaral oharGe
        of the business     af~aire of the oounty.       Th4 power
        of the oourt extends only to euoh bueineee as Is
        entrusted to it by the constitution          or by the
        legIela ture ; end th4 legislature       nag, LL it
        chooses,    comait a netter     ot oounty bueimee      to
        come agency other than the oomieeionere~            oourt.
        The t4rm loouaty buslnese~ ehould b4 given a
        broaP and liberal      conatructiun    80 a8 not to
        defeat the ;urpos48 of the law.          .khd It 18
        held that the co~mdeslon~re*        oourts   have iin-
        plied authority      to do what aey be neoeasary In
        t&e axerclee    of the duties or powers oouferred
        u,pon thaw, *
        Art,     2351      of   V.   A.   C.   3.   provide6   In part   as follows:
                Veoh       ComiseIon4re~            Court shalli
                “.   . .
                “7.   Provide and keep in repeir oourthous48,
        jails      and all neoeeeary pub110 buildings.*
         Then oan be no question but that, uhder the euthorlty
 or the above quoted statutes,      (Arts. 1677 1678, 1685 ena
 1687) the oomaIesIon4re~ aourt aan eetabljeh       a county frse
 library   st the county seat in thr oourthoueo,     unless aore
 luItabl4 quarters ar4 available.        It is also 014er Uat the
 county llbrarien,    uudor the gencrral eupervlsion    of th4 co%-
 tissio~4re~   oourt,  is aur,horized to 4etablfeh   branches  and
                                                                                                      >“.
                                                                                                            177



!ion. Alton      G. Arnold,          pago 5

etstiooa    of    said    llbrarj      tJ.woughout         the     uounty.             ft   is pro-
vided in Art. 1685 that auoh branoh librorios and at&ions
are to b e latabUa&ed in lohoolaaad othar looatlona  where
aultebla  qtartara may be obtsinrd,  whioh, In our opinion
would inohde bulldin~a   constructed  by tie oocaalnalMrr8 t
aourt fo r luoh purpom,  ff tha eoaatruotlon  of ouch hi&d-
icg   beccna oe6aaaary,  ae a building oonotruotod ror a Srsnoh
librery    is auoh pub110 building oa la referred     to in the
above quotation from Art. 2351 and ouah as ooaaei within the
generally    aooeptad deflnlnitiona of *publio buildinga*,   as
set out in 34 Ter. Jur., 300. 2, p 2;
                     “‘Publlo       bulldings’        is o   tern          ordinari~
           used to d8afgnate ouoh atruoturesas                              tko oapitol
           in the oapltol  @oMda ot Austin,                              iaoludl~    the
           dX4iOUtiVd      auifLSiOfl, thd       QariuU8         stat%      dByhGk8,
           oolhtjd                   buildings ereoted by the
                         of university
           State,    courthoueoa and jails   end other buildhga
           ildld  for publfo uaa by any deyertmnt      or brscoh
           OS ~oviirmmnt, state,      oounty or mmiaipel.     aut
           the word8 zay have a broader or narrower wa,iiifigI
           the statute     to be aonetruod and tt6) faota  31 ths
           particular     case will be axmined in order to dc-
           tarmine whether a pertioular      buildLag is o publio
           oue in the oirmmotanoea       prusmtedrW
           34 Tax, Jur,,            Sea.   8,   Q 7 furt&rsr dctfli~ea a yublio
building    aa tollowat

                 ‘Tb   taras ‘pub110 building’ and ‘publio
           grounda,~   wLt2G.u.tht, iaeanin& of tk;uea ;eral
           statutes   havd  alrendy bedn defined (MO, 2).
           aut socording to the atatute,       ‘The ip$oiffo
           enuaera tion,   . , ahal, nat exolude other
           buildings   not mod,     properly ooming within
           the meaning and. deaaription     of a ;iublio    build-
           ing. ’ The bulldlnga neadd - as, for dxaa~l8,
           county jails - aro in toma doaiaatad           *publio
           buildki~a.’     And any other building would seem
           to ooma within this dsflnitlon        provided it is
           properly shown that It la omed or amtrolled
           and hold by pub110 authorftlfio      ror publlo we.*
uoo. Alton     0. Arnold,          pago 6

          Them ir no quertlon but thrt   8 branoh library build-
ing   fra “pub116 bulldln&’ under raid Rtstuter   and ruler,
therefor@,   tha only QW8tiOA 18 whether   or not it 18 a "A8QBI-
sary” publio             A "Aaoe888ry publio building” 18 one
                    buildin$.
that 18 588Onti81 iOr the ~rtiOUlar     J3WpOSQ involved,   whiah,
iA thl8 inrtanoa,  would br for the QLWQOSSOf a brenoh Of a
oolmty free 1iblwY.    If the 009ari~8iOAes8' oOUl?t i8 Of the
opinion t&t 8 balidin& ior ~the brinoh    fiibrary referred  to 18
lneo e8a a runder
              y* the80 wlss,     th@A it 18 OUT Opi5iOA thst it
ha8 th8 pow8T to OOS%8tmOtruoh buildi&&*
           isrl,    db &Or 9 Of thr COA8titutiOA 3f %3=8,                       ia 88
fO~O?sOl
                 "The State tax on prop8rty 8xolurive   or
           the tax Asa888ary +n pey the publio debt, and
           OS the tax58 provided for tha bencflt    of tha
           publio tree 80h0018, &ml1 ABQR~ exwmd thirty-
           rite oents on i&a or.6 fiundrsd dollerv  v~luntioc~
           ttAd no oou.Aty, oity or tow shall levy more than
           twmprive             cents     for   aity   or oounty   purpooaea,
           end not  eroeed,ing fifteen   osnts for roada and
           brldgss,  and not exoecrdlm fifteen    oente to pay
           Jurors, on the one humlred dollar8      valuatton,
           sxospt for thr payment of debt8 inourred        prior
           to the adoption of the amentieent &ptambar 25th,
           1883~ and for the ereotiw      of pub110 buildfn~e,
           etrsets,  se$wra, weter work8 and othar jsran-
           snt iJnpI-3oeIilwltr, not to exceed twsnty-five
           oentn on thb oas hundred dollar8 valuation,        Ln
           any one gear, and exaept be ir in this Conati-
            tutlon otsarwise             provldod      and the Legislatulr,
           imy al80 authorito              an add 1 tional   aMua1    a4
           valoresl t6l to be levied and oollsoted   for the
           further maintenanos of thr pubifo roads; pro-
           ridad, thet 8 majority or the gwiri66       property
           tax-paging   vcitar8 0r the oounty voting at an
           sleotlon   to be held for that purpose shall vote
           #UO~ tax,   AOt t0 eXOeed fiftWA   NAtI on the one
           hundred dollar8 veluetlen of the property     aubjeot
           t0 t8XatiOA iA 8UQh OOUAty. And the Legi8latUXe
           rasp pssa looal lanr ror the ~aLatenano0 of the
           publio road5 and highwayr, without thr losal
           notiae     required          for spolal      or looal   lawa.’
                                                                        179


Hon. Alton      0. ~nold,         page 7

           Art,   2352,     V.   A.   C. S.,    ia    88 follow8~

                  %&id oourt          rhall    here    t3e
                                               power to levy
            and oollaat      B tax for oountg          AOt to
                                                        pUl’~BcI8,
           azoaad twenty-file    Cant8 on the On4 hundred
           dollars   valuation,  and a tax not to sxoaed
           fifteen   cant8 on the one hundred dollars    valu-
           ation   to ruppleaent  the Jury fund of the OOuAtp,
           and AOt to axoead fift44A     cants for road8 end
           brid&a8 on the one hundred dollars valuation,
            except    iOr the   payment Of debt8 inournd   p.rl~r
            to the    adoption    Or the MNdSk4At Or th4 COiI8Li-
            tutlOQ,    Sf#ptOt&er   25, A. ih 1883, aAd for the
           ereotion    of publfo buildingr,     rtroat8,   8awar8,
           water works and other permanent iaproremente,
           50% t0 exoaad tWeDCg-file       OaAt8 on the one
           hundrad dollars     V8luatiOA iA any one year, 4Ad
           except a8 in the Con8titutioa        otherwise provided.
           They asy levy an additional       tax for ro8d pur-
           poses Aot to exoeed fifteen       cents on the hA4
           hundred dollar    valuetion    of the property
           subjeot to taxation,       under the linitatlons    and
           in the manner provided for In Article          8, Sao, 9,
           of the Constitutior      and in pursuance of the
           113~8 relating   thereto.”
           The last above cuotad provisions        of tka Constitution
of Texs8 aAd of the etatuta referred          to authorize    the Cotis-
slouera’     Court to levy taxe8 for the eraotion       of pub110 build-
iW8,     6traet8,    oawars, naber rorke, ana otbr      yoraanent    lr3-
gmwaraantrr not to exoaad twar,ty-five        aentr on the oA4 ;lundrtld
dollars    valuation,      tha,fund oreated thereby being generally
referred     to a8 the Peraanant Improveslant fund,        You are
advised,     therefore,     that if the oanmissioners~ oourt is of
the opinion a building should be oonetruoted for the branoh
library    reiarrad     to, it haa the pwer to levy a tax aa a
part of the Pemanant It4prolement ?uad in order to 880~8
fund8 with whloh to do 80, said levy to be a part of the
tW%AtY-riV4 cant8 on the one hundred dOllor            valuation   au-
thorized     by Irt.    8, Sao. 9 0r the Constitution     and art. 2352
of the Civil Litatutaa; or, ii there should be on hand any
fund4 Ln said Peraanent Inprovaolant Fund that have bean levied
and oollaoted       without having bean apaoifiad for any partloular
parnanent ltnprovanent, then the oomini88iotlera~ oourt haa the
authority     to use suoh fUAd8 in the oonstruotion        Of 8UOh bulld-
Lng. Suoh buildin& cannot be paid for fro= any ooiLnty fund8
Other than the r"smsnant Improvement Fund, and the aiaount that
 OaA b8 80 Used iA within the di~Or%tiOA Of the oomaiaahxlrs~
oourt.      The right to oon8truot      8uoh building,  howtier,   I8
further    lfnlted    by the pro~iaio~r    of the oorrnty budget lea
08   follows;
zon.   Alton    C. Amold,     page   8


          Art. 669a-9, V. A. 0, S., sovidar               for the making sf
the   oounty budget, ana Art.       689a- L!  proforiallr    bhet no rrpondi-
turer or the funds or tie o o ullty       lhall thereaftat        be ma0
taco@ in atriot oonpllanae with the budget (18 adopted by th6
Oourt 6 It la furth%r grorldcd that amergenop lrimalturos,
IA  aaae of gravu   i,Ublla   neoesrIty,     to meat ummua~ ana .urora-
aeen oonditiona    whlah could not, by reasonably dillgent                  thou&t
and attentloo,    have been lnnaluded In the original             budget Maey
frost tim to tims be aUthOriz8d by tAo 00urt ar &nenbaenta
to the original    buidget.     Thereion,     it la our opinion that,
even if there are funds on hand in the Partsanant Improremnt
Buna whiah aould be used to eonrtruat ruoh building                  under tha
ruler or law haniaabova         rar‘errad to, such funds aamat now
bs used for    ths oonstruotion      of Said ~,Uildia& unL%s# aam
were included in the county budget,            .3r them now Oxintl
the igave gublia    r;eceesity    eWve defined,         authorizing     the
oounty budget to be enended 80 aa to Lnoludr r*u&r for said
bullding,   wsioh is for the $oter&natlon             or the oonilkLsaior.em*
oourt,    In the event it beaoma aroeseary              to levy   83 tax ror
 tho purgoee 31 conotructi~~        said bulldiilq,,      said it&m 8:louJ.d
bd included    fn tAe oounty bu&pt.
           3s   trust   that thie    setlaieotorlly     answera your in-
quiry .

                                                      Yours   very   truly )